MEMORANDUM OPINION
No. 04-04-00197-CV
Santiago GONZALEZ, Jr.,
Appellant
v.
Hortencia Guerra MARGO,
Appellee
From the 229th Judicial District Court, Starr County, Texas
Trial Court No. 7646
Honorable Alex W. Gabert, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	August 25, 2004
DISMISSED FOR WANT OF PROSECUTION
 On July 13, 2004, this court notified the trial court clerk that the clerk's record was late.  The
trial court clerk responded to our notice by stating that the clerk's record was not filed because
appellant had failed to submit a request for a clerk's record.  We subsequently ordered appellant to 
 
                04-04-00197-CV
provide written proof to this court that he had filed a designation of record with the trial court clerk.
We further ordered appellant to provide written proof to this court that either: (1) the clerk's fee has
been paid or arrangements have been made to pay the clerk's fee; or (2) appellant is entitled to appeal
without paying the clerk's fee.   Appellant failed to respond to our order.  Therefore, this appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b); 42.3. 
							PER CURIAM